1/19/2021           Case 6:21-cv-00043-ADA-JCM        Document
                                            List of current             3-1
                                                            members of the      Filed 01/19/21
                                                                           U.S. Congress - Ballotpedia Page 1 of 26
                                 SUBSCRIBE                                                     DONATE




                  List of current members of the U.S. Congress
  The United States Congress is the bicameral legislature of the United States of America's
  federal government. It consists of two houses, the Senate and the House of Representatives,
  with members chosen through direct election.
  Congress has 535 voting members. The Senate has 100 voting of cials, and the House has
  435 voting of cials, along with ve delegates and one resident commissioner.
  Click here to nd your representatives with Ballotpedia's "Who represents me?" tool.

                                                                                                        Features of Congress


                                                                                                              Background
                                                                                                      Federal Election Commission •
                                                                                                        Democratic Congressional
                                                                                                     Campaign Committee • National
                                                                                                        Republican Congressional
                                                                                                   Committee • Filing requirements for
                                                                                                   congressional candidates • Classes
                                                                                                    of United States Senators • Filling
                                                                                                       vacancies in the U.S. Senate •
                                                                                                      President Pro Tempore of the
                                                                                                    Senate • United States Speaker of
                                                                                                    the House • Filibuster • Key votes


                                                                                                                Sessions
                                                                                                             117th Congress
                                                                                                   116th • 115th • 114th • 113th • 112th •
                                                                                                               111th • 110th


                                                                                                                Analysis
                                                                                                   Lifetime voting records • Net worth
                                                                                                      of United States Senators and
                                                                                                   Representatives • Staff salaries of
                                                                                                       United States Senators and
                                                                                                   Representatives • National Journal
                                                                                                               vote ratings

    Newark, New York:
    Did you know?
    If You Have No Tickets In 3 Years, We Hope You Know This Genius Tip...

    TAP YOUR AGE:                            18-25            26-35                36-45 46-55 56-65 Over 65

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                                         1/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM        Document
                                            List of current             3-1
                                                            members of the      Filed 01/19/21
                                                                           U.S. Congress - Ballotpedia Page 2 of 26

     U.S. Senate
   Leadership and partisan balance
             Position             Representative             Party
   President of the Senate Mike Pence                      Republican
                  Senate Majority Leadership
   President pro tempore Chuck Grassley                    Republican
   Senate Majority Leader Mitch McConnell                  Republican
   Senate Majority Whip John Thune                         Republican
                  Senate Minority Leadership
   Senate Minority Leader Chuck Schumer                    Democratic
   Senate Minority Whip Dick Durbin                        Democratic

             Senate Partisan Balance
            Party         117th Congress
   Democratic                       46
   Republican                       51
   Independent                       2
   Vacancies                         1
   Total                           100


   List of current U.S. Senate members




https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      2/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM        Document
                                            List of current             3-1
                                                            members of the      Filed 01/19/21
                                                                           U.S. Congress - Ballotpedia Page 3 of 26
    Of ceholder name                   Of ce title             Date assumed of ce   Party af liation
   Jerry Moran                 U.S. Senate Kansas              2011-01-05           Republican Party
   Roger Marshall              U.S. Senate Kansas              2021-01-03           Republican Party
   Gary Peters                 U.S. Senate Michigan            2015-01-06           Democratic Party
   Debbie Stabenow             U.S. Senate Michigan            2001-01-03           Democratic Party
   Tim Kaine                   U.S. Senate Virginia            2013-01-03           Democratic Party
   Mark Warner                 U.S. Senate Virginia            2009-01-06           Democratic Party
   Chris Van Hollen            U.S. Senate Maryland            2017-01-03           Democratic Party
   Ben Cardin                  U.S. Senate Maryland            2007-01-04           Democratic Party
   Dianne Feinstein            U.S. Senate California          1993                 Democratic Party
   Mike Braun                  U.S. Senate Indiana             2019-01-03           Republican Party
   Todd C. Young               U.S. Senate Indiana             2017-01-03           Republican Party
   Joni Ernst                  U.S. Senate Iowa                2015-01-03           Republican Party
   Chuck Grassley              U.S. Senate Iowa                1981                 Republican Party
   John Barrasso               U.S. Senate Wyoming             2007-01-04           Republican Party
   Cynthia Lummis              U.S. Senate Wyoming             2021-01-03           Republican Party
   Mike Crapo                  U.S. Senate Idaho               1999-01-06           Republican Party
   Jim Risch                   U.S. Senate Idaho               2009                 Republican Party
   Tammy Duckworth             U.S. Senate Illinois            2017-01-03           Democratic Party
   Dick Durbin                 U.S. Senate Illinois            1997-01-07           Democratic Party
   Maria Cantwell              U.S. Senate Washington          2001                 Democratic Party
   Patty Murray                U.S. Senate Washington          1993                 Democratic Party
   Jeff Merkley                U.S. Senate Oregon              2009                 Democratic Party
   Ron Wyden                   U.S. Senate Oregon              1996-01-30           Democratic Party
   Ronald Harold Johnson U.S. Senate Wisconsin                 2010                 Republican Party
   Tammy Baldwin               U.S. Senate Wisconsin           2013-01-03           Democratic Party
   Chuck Schumer               U.S. Senate New York            1999-01-06           Democratic Party
   Kirsten Gillibrand          U.S. Senate New York            2009-01-26           Democratic Party
   Tom Cotton                  U.S. Senate Arkansas            2015-01-06           Republican Party
   John Boozman                U.S. Senate Arkansas            2011-01-05           Republican Party
   Tina Smith                  U.S. Senate Minnesota           2018-01-03           Democratic Party
   Amy Klobuchar               U.S. Senate Minnesota           2007-01-04           Democratic Party
   Ted Cruz                    U.S. Senate Texas               2013-01-03           Republican Party
   John Cornyn                 U.S. Senate Texas               2002-12-02           Republican Party
   Mitch McConnell             U.S. Senate Kentucky            1985                 Republican Party
   Rand Paul                   U.S. Senate Kentucky            2011-01-05           Republican Party
   Rob Portman                 U.S. Senate Ohio                2011-01-05           Republican Party
   Sherrod Brown               U.S. Senate Ohio                2007-01-04           Democratic Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      3/26
1/19/2021            Case 6:21-cv-00043-ADA-JCM        Document
                                             List of current             3-1
                                                             members of the      Filed 01/19/21
                                                                            U.S. Congress - Ballotpedia Page 4 of 26
    Of ceholder name                   Of ce title             Date assumed of ce   Party af liation
   Kyrsten Sinema              U.S. Senate Arizona             2019-01-03           Democratic Party
   Mark Kelly                  U.S. Senate Arizona             2020-12-02           Democratic Party
   Joe Manchin III             U.S. Senate West Virginia       2010-11-15           Democratic Party
   Shelley Moore Capito        U.S. Senate West Virginia       2015-01-06           Republican Party
   Tom Carper                  U.S. Senate Delaware            2001-01-03           Democratic Party
   Chris Coons                 U.S. Senate Delaware            2010-11-15           Democratic Party
   Steve Daines                U.S. Senate Montana             2015-01-06           Republican Party
   Jon Tester                  U.S. Senate Montana             2007-01-04           Democratic Party
   Kelly Loef er               U.S. Senate Georgia             2020-01-06           Republican Party
   Elizabeth Warren            U.S. Senate Massachusetts 2013-01-03                 Democratic Party
   Edward J. Markey            U.S. Senate Massachusetts 2013-07-16                 Democratic Party
   Bernie Sanders              U.S. Senate Vermont             2007-01-04           Independent
   Patrick Leahy               U.S. Senate Vermont             1975-01-03           Democratic Party
   Michael Bennet              U.S. Senate Colorado            2009                 Democratic Party
   John Hickenlooper           U.S. Senate Colorado            2021-01-03           Democratic Party
   Richard Shelby              U.S. Senate Alabama             1987                 Republican Party
   Tommy Tuberville            U.S. Senate Alabama             2021-01-03           Republican Party
   Catherine Cortez Masto U.S. Senate Nevada                   2017-01-03           Democratic Party
   Jacky Rosen                 U.S. Senate Nevada              2019-01-03           Democratic Party
   Martin Heinrich             U.S. Senate New Mexico          2013-01-03           Democratic Party
   Ben Ray Luján               U.S. Senate New Mexico          2021-01-03           Democratic Party
   Marsha Blackburn            U.S. Senate Tennessee           2019-01-03           Republican Party
   Bill Hagerty                U.S. Senate Tennessee           2021-01-03           Republican Party
   John Hoeven                 U.S. Senate North Dakota        2011-01-05           Republican Party
   Kevin Cramer                U.S. Senate North Dakota        2019-01-03           Republican Party
   Richard Burr                U.S. Senate North Carolina 2005-01-04                Republican Party
   Thom Tillis                 U.S. Senate North Carolina 2015-01-06                Republican Party
   Bill Cassidy                U.S. Senate Louisiana           2015-01-06           Republican Party
   John Neely Kennedy          U.S. Senate Louisiana           2017-01-03           Republican Party
   Maggie Hassan               U.S. Senate New Hampshire 2017-01-03                 Democratic Party
   Jeanne Shaheen              U.S. Senate New Hampshire 2009-01-06                 Democratic Party
   Angus King                  U.S. Senate Maine               2013-01-03           Independent
   Susan Collins               U.S. Senate Maine               1997-01-07           Republican Party
   Rick Scott                  U.S. Senate Florida             2019-01-03           Republican Party
   Marco Rubio                 U.S. Senate Florida             2011-01-05           Republican Party
   John Thune                  U.S. Senate South Dakota        2005-01-04           Republican Party
   Mike Rounds                 U.S. Senate South Dakota        2015-01-06           Republican Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                       4/26
1/19/2021            Case 6:21-cv-00043-ADA-JCM        Document
                                             List of current             3-1
                                                             members of the      Filed 01/19/21
                                                                            U.S. Congress - Ballotpedia Page 5 of 26
    Of ceholder name                   Of ce title             Date assumed of ce   Party af liation
   Sheldon Whitehouse          U.S. Senate Rhode Island        2007-01-04           Democratic Party
   Jack Reed                   U.S. Senate Rhode Island        1997-01-07           Democratic Party
   Bob Menendez                U.S. Senate New Jersey          2006-01-18           Democratic Party
   Cory Booker                 U.S. Senate New Jersey          2013-10-31           Democratic Party
   Lindsey Graham              U.S. Senate South Carolina 2003-01-07                Republican Party
   Tim Scott                   U.S. Senate South Carolina 2013-01-02                Republican Party
   Brian E. Schatz             U.S. Senate Hawaii              2012-12-27           Democratic Party
   Mazie K. Hirono             U.S. Senate Hawaii              2013-01-03           Democratic Party
   Daniel S. Sullivan          U.S. Senate Alaska              2015-01-06           Republican Party
   Lisa Murkowski              U.S. Senate Alaska              2002-12-20           Republican Party
   James Lankford              U.S. Senate Oklahoma            2015-01-06           Republican Party
   Jim Inhofe                  U.S. Senate Oklahoma            1994-11-17           Republican Party
   Ben Sasse                   U.S. Senate Nebraska            2015-01-06           Republican Party
   Deb Fischer                 U.S. Senate Nebraska            2013-01-03           Republican Party
   Christopher S. Murphy U.S. Senate Connecticut               2013-01-03           Democratic Party
   Richard Blumenthal          U.S. Senate Connecticut         2011-01-05           Democratic Party
   Roger Wicker                U.S. Senate Mississippi         2007-12-31           Republican Party
   Cindy Hyde-Smith            U.S. Senate Mississippi         2018                 Republican Party
   Roy Blunt                   U.S. Senate Missouri            2011-01-05           Republican Party
   Josh Hawley                 U.S. Senate Missouri            2019-01-03           Republican Party
   Pat Toomey                  U.S. Senate Pennsylvania        2011-01-05           Republican Party
   Bob Casey Jr.               U.S. Senate Pennsylvania        2007-01-04           Democratic Party
   Mike Lee                    U.S. Senate Utah                2011-01-05           Republican Party
   Mitt Romney                 U.S. Senate Utah                2019-01-03           Republican Party




     U.S. House
   Leadership and partisan balance




https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                       5/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM        Document
                                            List of current             3-1
                                                            members of the      Filed 01/19/21
                                                                           U.S. Congress - Ballotpedia Page 6 of 26

            Position             Representative            Party
   Speaker of the House Nancy Pelosi                     Democratic
                 House Majority Leadership
   House Majority Leader Steny Hoyer                     Democratic
   House Majority Whip Jim Clyburn                       Democratic
                 House Minority Leadership
   House Minority Leader Kevin McCarthy                  Republican
   House Minority Whip Steve Scalise                     Republican

        House Partisan Balance
      Party         117th Congress
   Democratic             221
   Republican                      211
   Vacancies                        3
   Total                           435


   List of current U.S. House members




https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      6/26
1/19/2021            Case 6:21-cv-00043-ADA-JCM        Document
                                             List of current             3-1
                                                             members of the      Filed 01/19/21
                                                                            U.S. Congress - Ballotpedia Page 7 of 26
                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Jennifer Wexton           U.S. House Virginia District 10             2019-01-03   Democratic
                                                                                      Party
   Michael F.Q. San          U.S. House Guam At-large District           2019-01-03   Democratic
   Nicolas                                                                            Party

   Nanette Barragán          U.S. House California District 44           2017-01-03   Democratic
                                                                                      Party

   Andy Biggs                U.S. House Arizona District 5               2017-01-03   Republican
                                                                                      Party

   Elise Stefanik            U.S. House New York District 21             2015-01-06   Republican
                                                                                      Party

   Brett Guthrie             U.S. House Kentucky District 2              2009-01-06   Republican
                                                                                      Party

   Jim Cooper                U.S. House Tennessee District 5             2003-01-07   Democratic
                                                                                      Party

   Hank Johnson              U.S. House Georgia District 4               2007-01-04   Democratic
                                                                                      Party

   John Curtis               U.S. House Utah District 3                  2017-11-13   Republican
                                                                                      Party

   Jackie Walorski           U.S. House Indiana District 2               2013-01-03   Republican
                                                                                      Party

   Henry Cuellar             U.S. House Texas District 28                2005-01-04   Democratic
                                                                                      Party

   Andrew Harris             U.S. House Maryland District 1              2011-01-05   Republican
                                                                                      Party

   Lizzie Pannill Fletcher U.S. House Texas District 7                   2019-01-03   Democratic
                                                                                      Party

   Barry Loudermilk          U.S. House Georgia District 11              2015-01-06   Republican
                                                                                      Party

   Anthony G. Brown          U.S. House Maryland District 4              2017-01-03   Democratic
                                                                                      Party

   Trey Hollingsworth        U.S. House Indiana District 9               2017-01-03   Republican
                                                                                      Party

   Dina Titus                U.S. House Nevada District 1                2013-01-03   Democratic
                                                                                      Party

   Troy Nehls                U.S. House Texas District 22                2021-01-03   Republican
                                                                                      Party

   Dean Phillips             U.S. House Minnesota District 3             2019-01-03   Democratic
                                                                                      Party

   Tom Rice                  U.S. House South Carolina District 7        2013-01-03   Republican
                                                                                      Party

   Billy Long                U.S. House Missouri District 7              2011-01-05   Republican
                                                                                      Party
   Aston Donald              U.S. House Virginia District 4              2017-01-03   Democratic
   McEachin                                                                           Party

   Mark Takano               U.S. House California District 41           2013-01-03   Democratic
                                                                                      Party

   Ed Perlmutter             U.S. House Colorado District 7              2007-01-04   Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                       7/26
1/19/2021             Case 6:21-cv-00043-ADA-JCM        Document
                                              List of current             3-1
                                                              members of the      Filed 01/19/21
                                                                             U.S. Congress - Ballotpedia Page 8 of 26
                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Marcia Fudge              U.S. House Ohio District 11                 2009-01-06   Democratic
                                                                                      Party

   Lori Trahan               U.S. House Massachusetts District 3         2019-01-03   Democratic
                                                                                      Party

   Donald Payne Jr.          U.S. House New Jersey District 10           2013-01-03   Democratic
                                                                                      Party

   Jaime Herrera Beutler U.S. House Washington District 3                2011-01-05   Republican
                                                                                      Party

   Jared Golden              U.S. House Maine District 2                 2019-01-03   Democratic
                                                                                      Party

   Thomas Massie             U.S. House Kentucky District 4              2012-11-13   Republican
                                                                                      Party

   Peter Meijer              U.S. House Michigan District 3              2021-01-03   Republican
                                                                                      Party

   Blaine Luetkemeyer        U.S. House Missouri District 3              2009-01-06   Republican
                                                                                      Party

   Tom Emmer                 U.S. House Minnesota District 6             2015-01-06   Republican
                                                                                      Party

   Ted Budd                  U.S. House North Carolina District 13       2017-01-03   Republican
                                                                                      Party

   Deborah Ross              U.S. House North Carolina District 2        2021-01-03   Democratic
                                                                                      Party

   Dan Bishop                U.S. House North Carolina District 9        2019-09-17   Republican
                                                                                      Party

   Ron Estes                 U.S. House Kansas District 4                2017-04-25   Republican
                                                                                      Party

   Adrian Smith              U.S. House Nebraska District 3              2007-01-04   Republican
                                                                                      Party

   Bill Huizenga             U.S. House Michigan District 2              2011-01-05   Republican
                                                                                      Party

   Marie Newman              U.S. House Illinois District 3              2021-01-03   Democratic
                                                                                      Party

   Michael Waltz             U.S. House Florida District 6               2019-01-03   Republican
                                                                                      Party

   Frederica S. Wilson       U.S. House Florida District 24              2011-01-05   Democratic
                                                                                      Party

   Carlos Gimenez            U.S. House Florida District 26              2021-01-03   Republican
                                                                                      Party

   Gus M. Bilirakis          U.S. House Florida District 12              2007-01-04   Republican
                                                                                      Party

   Kay Granger               U.S. House Texas District 12                1997-01-07   Republican
                                                                                      Party

   James Comer Jr.           U.S. House Kentucky District 1              2016-11-14   Republican
                                                                                      Party

   Jahana Hayes              U.S. House Connecticut District 5           2019-01-03   Democratic
                                                                                      Party

   Brian Higgins             U.S. House New York District 26             2013-01-03   Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                        8/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM        Document
                                            List of current             3-1
                                                            members of the      Filed 01/19/21
                                                                           U.S. Congress - Ballotpedia Page 9 of 26
                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Pete Sessions             U.S. House Texas District 17                2021-01-03   Republican
                                                                                      Party

   Jesus Garcia              U.S. House Illinois District 4              2019-01-03   Democratic
                                                                                      Party

   Seth Moulton              U.S. House Massachusetts District 6         2015-01-06   Democratic
                                                                                      Party

   Nydia Velazquez           U.S. House New York District 7              2013-01-03   Democratic
                                                                                      Party

   Mike Bost                 U.S. House Illinois District 12             2015-01-06   Republican
                                                                                      Party

   Debbie Dingell            U.S. House Michigan District 12             2015-01-06   Democratic
                                                                                      Party

   Susan Wild                U.S. House Pennsylvania District 7          2019-01-03   Democratic
                                                                                      Party

   Tony Cárdenas             U.S. House California District 29           2013-01-03   Democratic
                                                                                      Party

   Tony Gonzales             U.S. House Texas District 23                2021-01-03   Republican
                                                                                      Party

   Vicente Gonzalez Jr.      U.S. House Texas District 15                2017-01-03   Democratic
                                                                                      Party

   James Clyburn             U.S. House South Carolina District 6        1993         Democratic
                                                                                      Party

   Marc Veasey               U.S. House Texas District 33                2013-01-03   Democratic
                                                                                      Party

   Ilhan Omar                U.S. House Minnesota District 5             2019-01-03   Democratic
                                                                                      Party

   Andrew Kim                U.S. House New Jersey District 3            2019-01-03   Democratic
                                                                                      Party

   John Larson               U.S. House Connecticut District 1           1999-01-06   Democratic
                                                                                      Party

   Greg Stanton              U.S. House Arizona District 9               2019-01-03   Democratic
                                                                                      Party

   Ronald Wright             U.S. House Texas District 6                 2019-01-03   Republican
                                                                                      Party

   Chrissy Houlahan          U.S. House Pennsylvania District 6          2019-01-03   Democratic
                                                                                      Party

   Lloyd Smucker             U.S. House Pennsylvania District 11         2019-01-03   Republican
                                                                                      Party

   Mary Gay Scanlon          U.S. House Pennsylvania District 5          2019-01-03   Democratic
                                                                                      Party

   Nancy Mace                U.S. House South Carolina District 1        2021-01-03   Republican
                                                                                      Party

   Tracey Mann               U.S. House Kansas District 1                2021-01-03   Republican
                                                                                      Party

   Fred Keller               U.S. House Pennsylvania District 12         2019-06-03   Republican
                                                                                      Party

   Young Kim                 U.S. House California District 39           2021-01-03   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      9/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 10 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Michael C. Burgess        U.S. House Texas District 26                2003-01-07   Republican
                                                                                      Party

   Grace Meng                U.S. House New York District 6              2013-01-03   Democratic
                                                                                      Party

   Brendan Boyle             U.S. House Pennsylvania District 2          2019-01-03   Democratic
                                                                                      Party

   Adriano Espaillat         U.S. House New York District 13             2017-01-03   Democratic
                                                                                      Party

   Lucy McBath               U.S. House Georgia District 6               2019-01-03   Democratic
                                                                                      Party

   Joe Neguse                U.S. House Colorado District 2              2019-01-03   Democratic
                                                                                      Party

   Stephanie Murphy          U.S. House Florida District 7               2017-01-03   Democratic
                                                                                      Party

   Van Taylor                U.S. House Texas District 3                 2019-01-03   Republican
                                                                                      Party

   Jim Himes                 U.S. House Connecticut District 4           2009-01-06   Democratic
                                                                                      Party

   Ken Calvert               U.S. House California District 42           1993         Republican
                                                                                      Party

   Jeff Duncan               U.S. House South Carolina District 3        2011-01-05   Republican
                                                                                      Party

   Gary Palmer               U.S. House Alabama District 6               2015-01-06   Republican
                                                                                      Party

   Al Green                  U.S. House Texas District 9                 2005-01-04   Democratic
                                                                                      Party

   Byron Donalds             U.S. House Florida District 19              2021-01-03   Republican
                                                                                      Party

   Mark Pocan                U.S. House Wisconsin District 2             2013-01-03   Democratic
                                                                                      Party

   Blake Moore               U.S. House Utah District 1                  2021-01-03   Republican
                                                                                      Party

   Bill Posey                U.S. House Florida District 8               2009-01-06   Republican
                                                                                      Party

   John Sarbanes             U.S. House Maryland District 3              2007-01-04   Democratic
                                                                                      Party

   Katie Porter              U.S. House California District 45           2019-01-03   Democratic
                                                                                      Party

   Ritchie Torres            U.S. House New York District 15             2021-01-03   Democratic
                                                                                      Party

   Jamaal Bowman             U.S. House New York District 16             2021-01-03   Democratic
                                                                                      Party

   Glenn Thompson            U.S. House Pennsylvania District 15         2019-01-03   Republican
                                                                                      Party

   Mo Brooks                 U.S. House Alabama District 5               2011-01-05   Republican
                                                                                      Party

   Bill Johnson              U.S. House Ohio District 6                  2011-01-05   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     10/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 11 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Andy Levin                U.S. House Michigan District 9              2019-01-03   Democratic
                                                                                      Party

   Val Demings               U.S. House Florida District 10              2017-01-03   Democratic
                                                                                      Party

   Mark Amodei               U.S. House Nevada District 2                2011-01-05   Republican
                                                                                      Party

   Drew Ferguson             U.S. House Georgia District 3               2017-01-03   Republican
                                                                                      Party

   David Rouzer              U.S. House North Carolina District 7        2015-01-06   Republican
                                                                                      Party

   Bill Foster               U.S. House Illinois District 11             2013         Democratic
                                                                                      Party

   Karen Bass                U.S. House California District 37           2011-01-05   Democratic
                                                                                      Party

   Jacob LaTurner            U.S. House Kansas District 2                2021-01-03   Republican
                                                                                      Party

   William Timmons           U.S. House South Carolina District 4        2019-01-03   Republican
                                                                                      Party

   Jim Hagedorn              U.S. House Minnesota District 1             2019-01-03   Republican
                                                                                      Party

   Bennie Thompson           U.S. House Mississippi District 2           1993-04-20   Democratic
                                                                                      Party

   Randy Feenstra            U.S. House Iowa District 4                  2021-01-03   Republican
                                                                                      Party

   Yvette D. Clarke          U.S. House New York District 9              2013         Democratic
                                                                                      Party

   Diana Harshbarger         U.S. House Tennessee District 1             2021-01-03   Republican
                                                                                      Party

   Marcy Kaptur              U.S. House Ohio District 9                  1983         Democratic
                                                                                      Party

   Julia Brownley            U.S. House California District 26           2013-01-03   Democratic
                                                                                      Party

   Scott Franklin            U.S. House Florida District 15              2021-01-03   Republican
                                                                                      Party

   Richard Hudson            U.S. House North Carolina District 8        2013-01-03   Republican
                                                                                      Party

   David N. Cicilline        U.S. House Rhode Island District 1          2011-01-05   Democratic
                                                                                      Party

   Jim Langevin              U.S. House Rhode Island District 2          2001         Democratic
                                                                                      Party

   Guy Reschenthaler         U.S. House Pennsylvania District 14         2019-01-03   Republican
                                                                                      Party

   Anna Eshoo                U.S. House California District 18           1993         Democratic
                                                                                      Party

   Nicole Malliotakis        U.S. House New York District 11             2021-01-03   Republican
                                                                                      Party

   Carol Miller              U.S. House West Virginia District 3         2019-01-03   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     11/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 12 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Jim Costa                 U.S. House California District 16           2005-01-04   Democratic
                                                                                      Party
   Cathy McMorris            U.S. House Washington District 5            2005-01-04   Republican
   Rodgers                                                                            Party

   Paul Gosar                U.S. House Arizona District 4               2011-01-05   Republican
                                                                                      Party

   Michelle Steel            U.S. House California District 48           2021-01-03   Republican
                                                                                      Party

   André Carson              U.S. House Indiana District 7               2008-03-13   Democratic
                                                                                      Party

   Nancy Pelosi              U.S. House California District 12           1987         Democratic
                                                                                      Party

   Daniel Webster            U.S. House Florida District 11              2011-01-05   Republican
                                                                                      Party

   Brad Schneider            U.S. House Illinois District 10             2017-01-03   Democratic
                                                                                      Party

   Bobby Rush                U.S. House Illinois District 1              1993-01-03   Democratic
                                                                                      Party

   Steven Palazzo            U.S. House Mississippi District 4           2011-01-05   Republican
                                                                                      Party

   David Price               U.S. House North Carolina District 4        1997-01-07   Democratic
                                                                                      Party

   Joseph Morelle            U.S. House New York District 25             2018-11-13   Democratic
                                                                                      Party

   Warren Davidson           U.S. House Ohio District 8                  2016-06-09   Republican
                                                                                      Party

   Kweisi Mfume              U.S. House Maryland District 7              2020-05-05   Democratic
                                                                                      Party

   Trent Kelly               U.S. House Mississippi District 1           2015-06-09   Republican
                                                                                      Party

   Tom Malinowski            U.S. House New Jersey District 7            2019-01-03   Democratic
                                                                                      Party

   Pramila Jayapal           U.S. House Washington District 7            2017-01-03   Democratic
                                                                                      Party

   Adam Schiff               U.S. House California District 28           2001         Democratic
                                                                                      Party

   David Joyce               U.S. House Ohio District 14                 2013-01-03   Republican
                                                                                      Party

   Jack Bergman              U.S. House Michigan District 1              2017-01-03   Republican
                                                                                      Party

   Markwayne Mullin          U.S. House Oklahoma District 2              2013-01-03   Republican
                                                                                      Party

   Lisa McClain              U.S. House Michigan District 10             2021-01-03   Republican
                                                                                      Party

   Brian Mast                U.S. House Florida District 18              2017-01-03   Republican
                                                                                      Party
   Mariannette Miller-       U.S. House Iowa District 2                  2021-01-03   Republican
   Meeks                                                                              Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     12/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 13 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Cheri Bustos              U.S. House Illinois District 17             2013         Democratic
                                                                                      Party

   Dwight Evans              U.S. House Pennsylvania District 3          2019-01-03   Democratic
                                                                                      Party

   Bob Gibbs                 U.S. House Ohio District 7                  2013-01-04   Republican
                                                                                      Party

   Matt Rosendale            U.S. House Montana At-large District        2021-01-03   Republican
                                                                                      Party

   Juan Vargas               U.S. House California District 51           2013-01-03   Democratic
                                                                                      Party

   Kevin Hern                U.S. House Oklahoma District 1              2018-11-13   Republican
                                                                                      Party

   Judy Chu                  U.S. House California District 27           2009-01-06   Democratic
                                                                                      Party

   Jim McGovern              U.S. House Massachusetts District 2         1997-01-07   Democratic
                                                                                      Party

   David G. Valadao          U.S. House California District 21           2021-01-03   Republican
                                                                                      Party

   Don Young                 U.S. House Alaska At-large District         1973-03-06   Republican
                                                                                      Party

   Jeffrey Fortenberry       U.S. House Nebraska District 1              2005-01-04   Republican
                                                                                      Party

   Ed Case                   U.S. House Hawaii District 1                2019-01-03   Democratic
                                                                                      Party

   Dan Meuser                U.S. House Pennsylvania District 9          2019-01-03   Republican
                                                                                      Party

   Chris Pappas              U.S. House New Hampshire District 1         2019-01-03   Democratic
                                                                                      Party

   Rick Crawford             U.S. House Arkansas District 1              2011-01-05   Republican
                                                                                      Party

   Jason Crow                U.S. House Colorado District 6              2019-01-03   Democratic
                                                                                      Party

   Lauren Underwood          U.S. House Illinois District 14             2019-01-03   Democratic
                                                                                      Party

   Steve Stivers             U.S. House Ohio District 15                 2011-01-05   Republican
                                                                                      Party

   Sharice Davids            U.S. House Kansas District 3                2019-01-03   Democratic
                                                                                      Party

   Patrick T. McHenry        U.S. House North Carolina District 10       2005-01-04   Republican
                                                                                      Party

   Ted Lieu                  U.S. House California District 33           2015-01-06   Democratic
                                                                                      Party

   Frank Lucas               U.S. House Oklahoma District 3              2003-01-07   Republican
                                                                                      Party

   Sara Jacobs               U.S. House California District 53           2021-01-03   Democratic
                                                                                      Party

   Cindy Axne                U.S. House Iowa District 3                  2019-01-03   Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     13/26
1/19/2021            Case 6:21-cv-00043-ADA-JCM       Document
                                             List of current members of3-1
                                                                       the U.S.Filed
                                                                               Congress01/19/21
                                                                                        - Ballotpedia Page 14 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Anthony Gonzalez          U.S. House Ohio District 16                 2019-01-03   Republican
                                                                                      Party

   Christopher Jacobs        U.S. House New York District 27             2020-07-21   Republican
                                                                                      Party

   Steny Hoyer               U.S. House Maryland District 5              1981-05-19   Democratic
                                                                                      Party

   Don Bacon                 U.S. House Nebraska District 2              2017-01-03   Republican
                                                                                      Party

   Tom McClintock            U.S. House California District 4            2009-01-06   Republican
                                                                                      Party

   Jerry McNerney            U.S. House California District 9            2007-01-04   Democratic
                                                                                      Party

   H. Morgan Grif th         U.S. House Virginia District 9              2011-01-05   Republican
                                                                                      Party

   Grace Napolitano          U.S. House California District 32           1999-01-06   Democratic
                                                                                      Party

   August P uger             U.S. House Texas District 11                2021-01-03   Republican
                                                                                      Party

   Conor Lamb                U.S. House Pennsylvania District 17         2019-01-03   Democratic
                                                                                      Party

   Jason Smith               U.S. House Missouri District 8              2013-06-05   Republican
                                                                                      Party

   Brad Wenstrup             U.S. House Ohio District 2                  2013-01-03   Republican
                                                                                      Party

   Mario Diaz-Balart         U.S. House Florida District 25              2003-01-07   Republican
                                                                                      Party

   Jake Auchincloss          U.S. House Massachusetts District 4         2021-01-03   Democratic
                                                                                      Party
   Debbie Wasserman          U.S. House Florida District 23              2005-01-04   Democratic
   Schultz                                                                            Party

   Lauren Boebert            U.S. House Colorado District 3              2021-01-03   Republican
                                                                                      Party

   Stacey Plaskett           U.S. House Virgin Islands At-large          2015-01-03   Democratic
                             District                                                 Party

   David Schweikert          U.S. House Arizona District 6               2011-01-05   Republican
                                                                                      Party

   Darrell Issa              U.S. House California District 50           2021-01-03   Republican
                                                                                      Party

   Donald Norcross           U.S. House New Jersey District 1            2014-11-12   Democratic
                                                                                      Party

   Jerrold Nadler            U.S. House New York District 10             2013-01-03   Democratic
                                                                                      Party

   Nikema Williams           U.S. House Georgia District 5               2021-01-03   Democratic
                                                                                      Party

   Josh Harder               U.S. House California District 10           2019-01-03   Democratic
                                                                                      Party

   Kaiali'i Kahele           U.S. House Hawaii District 2                2021-01-03   Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      14/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 15 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   John Carter               U.S. House Texas District 31                2003-01-07   Republican
                                                                                      Party

   Stephanie Bice            U.S. House Oklahoma District 5              2021-01-03   Republican
                                                                                      Party

   Benjamin Lee Cline        U.S. House Virginia District 6              2019-01-03   Republican
                                                                                      Party
   Marjorie Taylor           U.S. House Georgia District 14              2021-01-03   Republican
   Greene                                                                             Party

   Rodney Davis              U.S. House Illinois District 13             2013         Republican
                                                                                      Party

   Kathy Castor              U.S. House Florida District 14              2007-01-04   Democratic
                                                                                      Party

   Susie Lee                 U.S. House Nevada District 3                2019-01-03   Democratic
                                                                                      Party

   Charlie Crist             U.S. House Florida District 13              2017-01-03   Democratic
                                                                                      Party

   Scott Peters              U.S. House California District 52           2013-01-03   Democratic
                                                                                      Party

   Danny K. Davis            U.S. House Illinois District 7              1997-01-07   Democratic
                                                                                      Party

   Zoe Lofgren               U.S. House California District 19           1995-01-04   Democratic
                                                                                      Party

   Peter DeFazio             U.S. House Oregon District 4                1987         Democratic
                                                                                      Party

   Lee Zeldin                U.S. House New York District 1              2015-01-06   Republican
                                                                                      Party

   Suzanne Bonamici          U.S. House Oregon District 1                2012-02-07   Democratic
                                                                                      Party
   Bonnie Watson             U.S. House New Jersey District 12           2015-01-06   Democratic
   Coleman                                                                            Party

   Bruce Westerman           U.S. House Arkansas District 4              2015-01-06   Republican
                                                                                      Party

   Salud Carbajal            U.S. House California District 24           2017-01-03   Democratic
                                                                                      Party

   Madeleine Dean            U.S. House Pennsylvania District 4          2019-01-03   Democratic
                                                                                      Party

   Roger Williams            U.S. House Texas District 25                2013-01-03   Republican
                                                                                      Party
   Gregorio Kilili           U.S. House Northern Mariana Islands         2009-01-06   Independent
   Camacho Sablan            At-large District

   G.K. Butter eld           U.S. House North Carolina District 1        2004-07-20   Democratic
                                                                                      Party

   Bill Pascrell             U.S. House New Jersey District 9            2013         Democratic
                                                                                      Party

   Robert J. Wittman         U.S. House Virginia District 1              2007-01-04   Republican
                                                                                      Party

   Beth Van Duyne            U.S. House Texas District 24                2021-01-03   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     15/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 16 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Carolyn B. Maloney        U.S. House New York District 12             2013-01-03   Democratic
                                                                                      Party

   Alcee Hastings            U.S. House Florida District 20              1993-01-03   Democratic
                                                                                      Party

   Ronny L. Jackson          U.S. House Texas District 13                2021-01-03   Republican
                                                                                      Party

   Pete Stauber              U.S. House Minnesota District 8             2019-01-03   Republican
                                                                                      Party
   Teresa Leger              U.S. House New Mexico District 3            2021-01-03   Democratic
   Fernandez                                                                          Party

   Mike Gallagher            U.S. House Wisconsin District 8             2017-01-03   Republican
                                                                                      Party
   Gerald Edward             U.S. House Virginia District 11             2009-01-06   Democratic
   Connolly                                                                           Party

   Rick Allen                U.S. House Georgia District 12              2015         Republican
                                                                                      Party

   Terri Sewell              U.S. House Alabama District 7               2011-01-05   Democratic
                                                                                      Party

   Jenniffer González-                                                                New
   Colón                     U.S. House Resident Commissioner            2017-01-03   Progressive
                                                                                      Party

   Mike Johnson              U.S. House Louisiana District 4             2017-01-03   Republican
                                                                                      Party

   Daniel Crenshaw           U.S. House Texas District 2                 2019-01-03   Republican
                                                                                      Party

   Kim Schrier               U.S. House Washington District 8            2019-01-03   Democratic
                                                                                      Party

   Doris Matsui              U.S. House California District 6            2005-01-04   Democratic
                                                                                      Party

   Hakeem Jeffries           U.S. House New York District 8              2013-01-03   Democratic
                                                                                      Party

   Matt Cartwright           U.S. House Pennsylvania District 8          2019-01-03   Democratic
                                                                                      Party

   Scott Fitzgerald          U.S. House Wisconsin District 5             2021-01-03   Republican
                                                                                      Party

   Mike Rogers               U.S. House Alabama District 3               2003-01-07   Republican
                                                                                      Party

   Alfred Lawson             U.S. House Florida District 5               2017-01-03   Democratic
                                                                                      Party

   Michelle Fischbach        U.S. House Minnesota District 7             2021-01-03   Republican
                                                                                      Party

   Sean Casten               U.S. House Illinois District 6              2019-01-03   Democratic
                                                                                      Party

   Jimmy Panetta             U.S. House California District 20           2017-01-03   Democratic
                                                                                      Party
   Eddie Bernice             U.S. House Texas District 30                1993-01-03   Democratic
   Johnson                                                                            Party


https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     16/26
1/19/2021            Case 6:21-cv-00043-ADA-JCM       Document
                                             List of current members of3-1
                                                                       the U.S.Filed
                                                                               Congress01/19/21
                                                                                        - Ballotpedia Page 17 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Norma Torres              U.S. House California District 35           2015-01-06   Democratic
                                                                                      Party

   Michael Turner            U.S. House Ohio District 10                 2013-01-03   Republican
                                                                                      Party

   Betty McCollum            U.S. House Minnesota District 4             2001-01-03   Democratic
                                                                                      Party

   David McKinley            U.S. House West Virginia District 1         2011-01-05   Republican
                                                                                      Party

   Scott Perry               U.S. House Pennsylvania District 10         2019-01-03   Republican
                                                                                      Party

   Paul Tonko                U.S. House New York District 20             2013-01-03   Democratic
                                                                                      Party

   Lucille Roybal-Allard     U.S. House California District 40           1993         Democratic
                                                                                      Party

   Darin LaHood              U.S. House Illinois District 18             2015-09-17   Republican
                                                                                      Party
   Eleanor Holmes            U.S. House Non-Voting Delegate              1991         Democratic
   Norton                    District of Columbia                                     Party

   Jackie Speier             U.S. House California District 14           2008         Democratic
                                                                                      Party
   Charles J.                U.S. House Tennessee District 3             2011-01-05   Republican
   Fleischmann                                                                        Party

   Sheila Jackson Lee        U.S. House Texas District 18                1995-01-04   Democratic
                                                                                      Party

   Jan Schakowsky            U.S. House Illinois District 9              1999-01-06   Democratic
                                                                                      Party
   Aumua Amata               U.S. House American Samoa At-large 2015-01-03            Republican
   Radewagen                 District                                                 Party

   Sam Graves                U.S. House Missouri District 6              2001-01-03   Republican
                                                                                      Party

   Chip Roy                  U.S. House Texas District 21                2019-01-03   Republican
                                                                                      Party

   Cori Bush                 U.S. House Missouri District 1              2021-01-03   Democratic
                                                                                      Party

   David Scott               U.S. House Georgia District 13              2003-01-07   Democratic
                                                                                      Party

   Victoria Spartz           U.S. House Indiana District 5               2021-01-03   Republican
                                                                                      Party

   Greg Steube               U.S. House Florida District 17              2019-01-03   Republican
                                                                                      Party

   Carolyn Bourdeaux         U.S. House Georgia District 7               2021-01-03   Democratic
                                                                                      Party

   Raul Ruiz                 U.S. House California District 36           2013-01-03   Democratic
                                                                                      Party

   Suzan DelBene             U.S. House Washington District 1            2012-11-13   Democratic
                                                                                      Party

   Louis B. Gohmert Jr.      U.S. House Texas District 1                 2005-01-04   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                      17/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 18 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Lois Frankel              U.S. House Florida District 21              2013-01-03   Democratic
                                                                                      Party

   Mondaire Jones            U.S. House New York District 17             2021-01-03   Democratic
                                                                                      Party

   Marilyn Strickland        U.S. House Washington District 10           2021-01-03   Democratic
                                                                                      Party

   Elaine Luria              U.S. House Virginia District 2              2019-01-03   Democratic
                                                                                      Party

   Adam Kinzinger            U.S. House Illinois District 16             2013         Republican
                                                                                      Party

   Tim Ryan                  U.S. House Ohio District 13                 2013-01-03   Democratic
                                                                                      Party

   Randy Weber               U.S. House Texas District 14                2013-01-03   Republican
                                                                                      Party
   Alexandria Ocasio-        U.S. House New York District 14             2019-01-03   Democratic
   Cortez                                                                             Party

   Jim Jordan                U.S. House Ohio District 4                  2007-01-04   Republican
                                                                                      Party

   Gregory W. Meeks          U.S. House New York District 5              2013-01-03   Democratic
                                                                                      Party

   Theodore E. Deutch        U.S. House Florida District 22              2010-04-15   Democratic
                                                                                      Party

   Gregory Murphy            U.S. House North Carolina District 3        2019-09-17   Republican
                                                                                      Party

   Ruben Gallego             U.S. House Arizona District 7               2015-01-06   Democratic
                                                                                      Party

   Abigail Spanberger        U.S. House Virginia District 7              2019-01-03   Democratic
                                                                                      Party

   Neal Dunn                 U.S. House Florida District 2               2017-01-03   Republican
                                                                                      Party

   D. Adam Smith             U.S. House Washington District 9            1997-01-07   Democratic
                                                                                      Party

   Colin Allred              U.S. House Texas District 32                2019-01-03   Democratic
                                                                                      Party

   Raul Grijalva             U.S. House Arizona District 3               2003-01-07   Democratic
                                                                                      Party

   Steve Cohen               U.S. House Tennessee District 9             2007-01-04   Democratic
                                                                                      Party

   Emanuel Cleaver           U.S. House Missouri District 5              2005-01-04   Democratic
                                                                                      Party

   Bryan Steil               U.S. House Wisconsin District 1             2019-01-03   Republican
                                                                                      Party

   Austin Scott              U.S. House Georgia District 8               2011-01-05   Republican
                                                                                      Party

   Garret Graves             U.S. House Louisiana District 6             2015-01-06   Republican
                                                                                      Party

   John Garamendi            U.S. House California District 3            2009         Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     18/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 19 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Debbie Lesko              U.S. House Arizona District 8               2018-05-07   Republican
                                                                                      Party

   Tom O'Halleran            U.S. House Arizona District 1               2017-01-03   Democratic
                                                                                      Party

   Troy Balderson            U.S. House Ohio District 12                 2018         Republican
                                                                                      Party

   Rashida Tlaib             U.S. House Michigan District 13             2019-01-03   Democratic
                                                                                      Party

   Katherine Clark           U.S. House Massachusetts District 5         2013-12-12   Democratic
                                                                                      Party

   Pat Fallon                U.S. House Texas District 4                 2021-01-03   Republican
                                                                                      Party

   Steve Chabot              U.S. House Ohio District 1                  2011-01-05   Republican
                                                                                      Party

   Madison Cawthorn          U.S. House North Carolina District 11       2021-01-03   Republican
                                                                                      Party

   Maria Elvira Salazar      U.S. House Florida District 27              2021-01-03   Republican
                                                                                      Party

   Mikie Sherrill            U.S. House New Jersey District 11           2019-01-03   Democratic
                                                                                      Party

   Stephen Lynch             U.S. House Massachusetts District 8         2001-10-16   Democratic
                                                                                      Party

   Earl Carter               U.S. House Georgia District 1               2015-01-06   Republican
                                                                                      Party

   Mike Quigley              U.S. House Illinois District 5              2009-04-07   Democratic
                                                                                      Party

   Kevin McCarthy            U.S. House California District 23           2007-01-04   Republican
                                                                                      Party

   Michael Doyle             U.S. House Pennsylvania District 18         2019-01-03   Democratic
                                                                                      Party

   Ann Wagner                U.S. House Missouri District 2              2013-01-03   Republican
                                                                                      Party

   Chellie Pingree           U.S. House Maine District 1                 2009-01-06   Democratic
                                                                                      Party

   John Rutherford           U.S. House Florida District 4               2017-01-03   Republican
                                                                                      Party

   Kevin Brady               U.S. House Texas District 8                 1997-01-07   Republican
                                                                                      Party

   Robin Kelly               U.S. House Illinois District 2              2013-04-11   Democratic
                                                                                      Party

   Richard Neal              U.S. House Massachusetts District 1         1989-01-03   Democratic
                                                                                      Party

   Barry Moore               U.S. House Alabama District 2               2021-01-03   Republican
                                                                                      Party

   Steve Scalise             U.S. House Louisiana District 1             2008-05-03   Republican
                                                                                      Party

   Jay Obernolte             U.S. House California District 8            2021-01-03   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     19/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 20 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Glenn Grothman            U.S. House Wisconsin District 6             2015-01-06   Republican
                                                                                      Party

   Kathleen Rice             U.S. House New York District 4              2015-01-06   Democratic
                                                                                      Party

   John Rose                 U.S. House Tennessee District 6             2019-01-03   Republican
                                                                                      Party

   Antonio Delgado           U.S. House New York District 19             2019-01-03   Democratic
                                                                                      Party

   Brian Fitzpatrick         U.S. House Pennsylvania District 1          2019-01-03   Republican
                                                                                      Party

   Doug LaMalfa              U.S. House California District 1            2013-01-03   Republican
                                                                                      Party

   Clay Higgins              U.S. House Louisiana District 3             2017-01-03   Republican
                                                                                      Party
   Donald Sternoff           U.S. House Virginia District 8              2015-01-06   Democratic
   Beyer Jr.                                                                          Party

   Dan Newhouse              U.S. House Washington District 4            2015-01-06   Republican
                                                                                      Party

   Hal Rogers                U.S. House Kentucky District 5              1981-01-03   Republican
                                                                                      Party

   Maxine Waters             U.S. House California District 43           1991         Democratic
                                                                                      Party

   John A. Yarmuth           U.S. House Kentucky District 3              2007-01-04   Democratic
                                                                                      Party

   Russ Fulcher              U.S. House Idaho District 1                 2019-01-03   Republican
                                                                                      Party

   Raja Krishnamoorthi       U.S. House Illinois District 8              2017-01-03   Democratic
                                                                                      Party

   Greg Pence                U.S. House Indiana District 6               2019-01-03   Republican
                                                                                      Party

   Sylvia Garcia             U.S. House Texas District 29                2019-01-03   Democratic
                                                                                      Party

   Robert C. Scott           U.S. House Virginia District 3              1993-01-03   Democratic
                                                                                      Party

   Tim Burchett              U.S. House Tennessee District 2             2019-01-03   Republican
                                                                                      Party

   Sanford Bishop Jr.        U.S. House Georgia District 2               1993-01-03   Democratic
                                                                                      Party

   Gwen Moore                U.S. House Wisconsin District 4             2005-01-04   Democratic
                                                                                      Party

   Alma Adams                U.S. House North Carolina District 12       2014-11-12   Democratic
                                                                                      Party

   Annie Kuster              U.S. House New Hampshire District 2         2013-01-03   Democratic
                                                                                      Party

   Derek Kilmer              U.S. House Washington District 6            2013-01-03   Democratic
                                                                                      Party

   Yvette Herrell            U.S. House New Mexico District 2            2021-01-03   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     20/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 21 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Tom Suozzi                U.S. House New York District 3              2017-01-03   Democratic
                                                                                      Party

   Alan Lowenthal            U.S. House California District 47           2013-01-03   Democratic
                                                                                      Party

   Joe Wilson                U.S. House South Carolina District 2        2001         Republican
                                                                                      Party

   Rosa L. DeLauro           U.S. House Connecticut District 3           1991-01-03   Democratic
                                                                                      Party

   David Trone               U.S. House Maryland District 6              2019-01-03   Democratic
                                                                                      Party

   Vicky Hartzler            U.S. House Missouri District 4              2011-01-05   Republican
                                                                                      Party

   Dan Kildee                U.S. House Michigan District 5              2013-01-03   Democratic
                                                                                      Party

   Mary Miller               U.S. House Illinois District 15             2021-01-03   Republican
                                                                                      Party

   Ann Kirkpatrick           U.S. House Arizona District 2               2019-01-03   Democratic
                                                                                      Party

   Scott DesJarlais          U.S. House Tennessee District 4             2011-01-05   Republican
                                                                                      Party

   Bob Latta                 U.S. House Ohio District 5                  2007-01-04   Republican
                                                                                      Party

   Jimmy Gomez               U.S. House California District 34           2017-07-11   Democratic
                                                                                      Party

   Kat Cammack               U.S. House Florida District 3               2021-01-03   Republican
                                                                                      Party

   Doug Lamborn              U.S. House Colorado District 5              2007-01-03   Republican
                                                                                      Party

   Vern Buchanan             U.S. House Florida District 16              2007-01-04   Republican
                                                                                      Party

   Mark Green                U.S. House Tennessee District 7             2019-01-03   Republican
                                                                                      Party

   Kelly Armstrong           U.S. House North Dakota At-large            2019-01-03   Republican
                             District                                                 Party

   Bill Keating              U.S. House Massachusetts District 9         2011-01-05   Democratic
                                                                                      Party

   Ami Bera                  U.S. House California District 7            2013-01-03   Democratic
                                                                                      Party

   Fred Upton                U.S. House Michigan District 6              1987-01-03   Republican
                                                                                      Party

   Frank Pallone             U.S. House New Jersey District 6            1993-01-03   Democratic
                                                                                      Party

   Jim Banks                 U.S. House Indiana District 3               2017-01-03   Republican
                                                                                      Party

   Kathy Manning             U.S. House North Carolina District 6        2021-01-03   Democratic
                                                                                      Party

   Albio Sires               U.S. House New Jersey District 8            2013         Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     21/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 22 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Elissa Slotkin            U.S. House Michigan District 8              2019-01-03   Democratic
                                                                                      Party

   Peter Welch               U.S. House Vermont At-large District        2007-01-04   Democratic
                                                                                      Party

   Tom Tiffany               U.S. House Wisconsin District 7             2020-05-19   Republican
                                                                                      Party

   Eric Swalwell             U.S. House California District 15           2013-01-03   Democratic
                                                                                      Party

   Burgess Owens             U.S. House Utah District 4                  2021-01-03   Republican
                                                                                      Party

   Ayanna Pressley           U.S. House Massachusetts District 7         2019-01-03   Democratic
                                                                                      Party

   Michael K. Simpson        U.S. House Idaho District 2                 1999-01-06   Republican
                                                                                      Party

   Filemon Vela              U.S. House Texas District 34                2013-01-03   Democratic
                                                                                      Party

   Joyce Beatty              U.S. House Ohio District 3                  2013-01-03   Democratic
                                                                                      Party

   Steven Horsford           U.S. House Nevada District 4                2019-01-03   Democratic
                                                                                      Party

   Ro Khanna                 U.S. House California District 17           2017-01-03   Democratic
                                                                                      Party

   Haley Stevens             U.S. House Michigan District 11             2019-01-03   Democratic
                                                                                      Party

   Angie Craig               U.S. House Minnesota District 2             2019-01-03   Democratic
                                                                                      Party

   Debra Haaland             U.S. House New Mexico District 1            2019-01-03   Democratic
                                                                                      Party

   Jamie Raskin              U.S. House Maryland District 8              2017-01-03   Democratic
                                                                                      Party

   Brad Sherman              U.S. House California District 30           1997-01-07   Democratic
                                                                                      Party

   Jodey Arrington           U.S. House Texas District 19                2017-01-03   Republican
                                                                                      Party

   Joaquin Castro            U.S. House Texas District 20                2013-01-03   Democratic
                                                                                      Party

   Mike Kelly                U.S. House Pennsylvania District 16         2019-01-03   Republican
                                                                                      Party

   Rick Larsen               U.S. House Washington District 2            2001-01-03   Democratic
                                                                                      Party

   Andrew Clyde              U.S. House Georgia District 9               2021-01-03   Republican
                                                                                      Party

   Jody Hice                 U.S. House Georgia District 10              2015-01-06   Republican
                                                                                      Party

   Lou Correa                U.S. House California District 46           2017-01-03   Democratic
                                                                                      Party

   Veronica Escobar          U.S. House Texas District 16                2019-01-03   Democratic
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     22/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 23 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Earl Blumenauer           U.S. House Oregon District 3                1996-05-21   Democratic
                                                                                      Party

   John Moolenaar            U.S. House Michigan District 4              2015-01-06   Republican
                                                                                      Party

   Virginia Foxx             U.S. House North Carolina District 5        2005-01-04   Republican
                                                                                      Party

   Ken Buck                  U.S. House Colorado District 4              2015-01-06   Republican
                                                                                      Party

   Mark DeSaulnier           U.S. House California District 11           2015-01-06   Democratic
                                                                                      Party

   Liz Cheney                U.S. House Wyoming At-large District 2017-01-03          Republican
                                                                                      Party

   Ronald James Kind         U.S. House Wisconsin District 3             1997-01-07   Democratic
                                                                                      Party

   Diana DeGette             U.S. House Colorado District 1              1997-01-07   Democratic
                                                                                      Party

   Mike Thompson             U.S. House California District 5            1999-01-06   Democratic
                                                                                      Party

   Chris Stewart             U.S. House Utah District 2                  2013-01-03   Republican
                                                                                      Party

   Cliff Bentz               U.S. House Oregon District 2                2021-01-03   Republican
                                                                                      Party

   Jared Huffman             U.S. House California District 2            2013-01-03   Democratic
                                                                                      Party

   Barbara Lee               U.S. House California District 13           1998-04-21   Democratic
                                                                                      Party

   Frank Mrvan               U.S. House Indiana District 1               2021-01-03   Democratic
                                                                                      Party

   Andrew Garbarino          U.S. House New York District 2              2021-01-03   Republican
                                                                                      Party

   Larry Bucshon             U.S. House Indiana District 8               2011-01-05   Republican
                                                                                      Party

   Lloyd Doggett             U.S. House Texas District 35                2013         Democratic
                                                                                      Party

   Chris Smith               U.S. House New Jersey District 4            1981-01-03   Republican
                                                                                      Party

   Pete Aguilar              U.S. House California District 31           2015-01-06   Democratic
                                                                                      Party

   Jerry Carl                U.S. House Alabama District 1               2021-01-03   Republican
                                                                                      Party

   Lance Gooden              U.S. House Texas District 5                 2019-01-03   Republican
                                                                                      Party

   Michael Guest             U.S. House Mississippi District 3           2019-01-03   Republican
                                                                                      Party

   Devin Nunes               U.S. House California District 22           2003-01-07   Republican
                                                                                      Party

   John Katko                U.S. House New York District 24             2015-01-06   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     23/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 24 of 26

                                                                              Date
                                                                                         Party
   Of ceholder name                        Of ce title                      assumed
                                                                                       af liation
                                                                             of ce
   Sean Maloney              U.S. House New York District 18             2013-01-03   Democratic
                                                                                      Party

   Dusty Johnson             U.S. House South Dakota At-large            2019-01-03   Republican
                             District                                                 Party

   Andy Barr                 U.S. House Kentucky District 6              2013-01-03   Republican
                                                                                      Party

   Bob Good                  U.S. House Virginia District 5              2021-01-03   Republican
                                                                                      Party

   Ashley Hinson             U.S. House Iowa District 1                  2021-01-03   Republican
                                                                                      Party

   Joe Courtney              U.S. House Connecticut District 2           2007-01-04   Democratic
                                                                                      Party

   Brian Babin               U.S. House Texas District 36                2015-01-06   Republican
                                                                                      Party

   Kurt Schrader             U.S. House Oregon District 5                2009-01-06   Democratic
                                                                                      Party

   Linda Sánchez             U.S. House California District 38           2003-01-07   Democratic
                                                                                      Party

   Jim Baird                 U.S. House Indiana District 4               2019-01-03   Republican
                                                                                      Party

   John Joyce                U.S. House Pennsylvania District 13         2019-01-03   Republican
                                                                                      Party

   Darren Soto               U.S. House Florida District 9               2017-01-03   Democratic
                                                                                      Party

   Alexander Mooney          U.S. House West Virginia District 2         2015-01-06   Republican
                                                                                      Party

   Michael McCaul            U.S. House Texas District 10                2005-01-04   Republican
                                                                                      Party

   Dutch Ruppersberger U.S. House Maryland District 2                    2003-01-07   Democratic
                                                                                      Party

   Mike Levin                U.S. House California District 49           2019-01-03   Democratic
                                                                                      Party

   Mike Garcia               U.S. House California District 25           2020-05-19   Republican
                                                                                      Party

   Lisa Blunt Rochester U.S. House Delaware At-large District 2017-01-03              Democratic
                                                                                      Party

   Tom Cole                  U.S. House Oklahoma District 4              2003-01-07   Republican
                                                                                      Party

   David Kustoff             U.S. House Tennessee District 8             2017-01-03   Republican
                                                                                      Party

   Josh Gottheimer           U.S. House New Jersey District 5            2017-01-03   Democratic
                                                                                      Party

   Robert Aderholt           U.S. House Alabama District 4               1997-01-07   Republican
                                                                                      Party

   Matt Gaetz                U.S. House Florida District 1               2017-01-03   Republican
                                                                                      Party

   Tim Walberg               U.S. House Michigan District 7              2011-01-05   Republican
                                                                                      Party

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                     24/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 25 of 26

                                                                              Date
                                                                                             Party
   Of ceholder name                        Of ce title                      assumed
                                                                                           af liation
                                                                             of ce
   Ralph Norman              U.S. House South Carolina District 5        2017-06-26   Republican
                                                                                      Party

   Brenda Lawrence           U.S. House Michigan District 14             2015-01-06   Democratic
                                                                                      Party

   Tom Reed                  U.S. House New York District 23             2013-01-03   Republican
                                                                                      Party

   French Hill               U.S. House Arkansas District 2              2015-01-06   Republican
                                                                                      Party

   Steve Womack              U.S. House Arkansas District 3              2011-01-05   Republican
                                                                                      Party

   Michael Cloud             U.S. House Texas District 27                2018         Republican
                                                                                      Party

   Jeff Van Drew             U.S. House New Jersey District 2            2019-01-03   Republican
                                                                                      Party




     Congressional delegations by state
  Click on the map below to see congressional delegations by state.




                                                                                             VT
                                                                                      NH
                                                                                             MA
                                                                                      RI
                                                                                             CT
                                                                                      NJ
                                                                                             DE
                                                                                      MD
                                                                                             DC




     See also
             United States Congress
             United States House of Representatives
             United States Senate

    Did you know?
    Did you know that Ballotpedia is a nonpro t organization? Yep. We’ve been able to publish over a quarter million articles that
    are read by millions of people every month solely because of the generosity of our supporters. It costs us approximately $68
    per year to write and maintain each of our encyclopedic articles—like the one you just read.

https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                                     25/26
1/19/2021           Case 6:21-cv-00043-ADA-JCM       Document
                                            List of current members of3-1
                                                                      the U.S.Filed
                                                                              Congress01/19/21
                                                                                       - Ballotpedia Page 26 of 26
    Will you chip in just $68 to ensure Ballotpedia remains a free, neutral resource for millions of Americans seeking trustworthy
    political information?
    Yes, I want to support Ballotpedia with my donation of $68!
    P.S. As a 501(c)(3) nonpro t organization, your donations to Ballotpedia are fully tax-deductible to the extent of the law.




    Ballotpedia features 319,515 encyclopedic articles written and curated by our professional staﬀ of editors, writers, and researchers.
     Click here to contact our editorial staﬀ, and click here to report an error. Click here to contact us for media inquiries, and please
                                              donate here to support our continued expansion.




https://ballotpedia.org/List_of_current_members_of_the_U.S._Congress#U.S._Senate                                                        26/26
